 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   ANATOLIY DERKACH, individually and as
     assignee of Billy R. Boyd,
10                                                            Case No. C18-1284 RSM
                                    Plaintiff,
11                                                            ORDER EXTENDING TIME FOR FRCP
            v.                                                26(F) CONFERENCE, INITIAL
12                                                            DISCLOSURES AND JOINT STATUS
     AMERICAN FAMILY MUTUAL                                   REPORT AND DISCOVERY PLAN
13   INSURANCE COMPANY, a registered foreign
     insurer doing business within the State of
14   Washington; BILLY R. BOYD, individually;
     and "John Does" 1-10.,
15
                                    Defendants.
16
17                                                ORDER
18          Based on the parties’ Stipulated Motion for Order Extending Time for FRCP 26(f)

19   Conference, Initial Disclosures and Joint Status Report and Discovery Plan, and good cause

20   appearing, therefore it is so ordered that the deadlines for the parties to comply with the

21   previously ordered discovery submissions is extended as noted below:

22          a) Deadline for FRCP 26(f) Conference:                         12/7/2018

23          b) Initial Disclosure Pursuant to FRCP 26(a)(1):               12/14/2018

24   ///




     ORDER EXTENDING TIME - 1                               DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
                                                                            Attorneys at Law
                                                                    851 SW Sixth Avenue, Suite 1500
                                                                       Portland, OR 97204-1357
                                                               Telephone: 503.224.6440 Fax: 503.224.7324

     DCAPDX_2865158_v1
 1          c) Combined Joint Status Report and Discovery
               Plan as Required by FRCP 26(f) and Local
 2             Civil Rule 26(f):                                    12/21/2018
 3

 4          IT IS SO ORDERED this 12th day of October 2018.
 5

 6                                              A
                                                RICARDO S. MARTINEZ
 7                                              CHIEF UNITED STATES DISTRICT JUDGE
 8   Presented by:
 9   DUNN CARNEY ALLEN HIGGINS & TONGUE LLP

10

11    By:_s/ Eric A. Kekel
      Eric A. Kekel, WSBA No. 22641
12    Email:ekekel@dunncarney.com
      851 SW Sixth Avenue, Suite 1500
13    Portland, OR 97204-1357
      Telephone: 503.224.6440
14    Fax: 503.224.7324
      Attorney for Defendant American Family Mutual Insurance
15
     LAW OFFICES OF BEN F. BARCUS & ASSOCIATES, PLCC.
16
17    By:_s/ Ben F. Barcus
      Ben F. Barcus, WSBA No. 15576
18    Email: ben@benbarcus.com
      4303 Ruston Way
19    Tacoma, WA 98402
      Telephone: 253.752.4444
20    Fax: 253.752.1035
      Attorney for Plaintiff Anatoliy Derkach
21
     LAW OFFICE OF STEPHEN LEWIS FREEBORN
22

23   By: s/ Stephen Freeborn
     Stephen Freeborn, WSBA No. 13562
24   Email: steve@freebornlawoffices.com




     ORDER EXTENDING TIME - 2                         DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
                                                                      Attorneys at Law
                                                              851 SW Sixth Avenue, Suite 1500
                                                                 Portland, OR 97204-1357
                                                         Telephone: 503.224.6440 Fax: 503.224.7324

     DCAPDX_2865158_v1
 1   33400 9th Ave. S. Ste. 208
     Federal Way, WA 98003-2607
 2   Telephone: 253.838.4477
     Fax: 253.838.4466
 3   Attorney for Billy Boyd

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24




     ORDER EXTENDING TIME - 3     DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
                                                  Attorneys at Law
                                          851 SW Sixth Avenue, Suite 1500
                                             Portland, OR 97204-1357
                                     Telephone: 503.224.6440 Fax: 503.224.7324

     DCAPDX_2865158_v1
